 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA MICHAEL GODFREY,                            Case No. 1:19-cv-01197-NONE-JDP
12                       Petitioner,                     ORDER GRANTING PETITIONER’S
                                                         MOTION TO AMEND PETITION
13           v.
                                                         ECF No. 17
14    WARDEN PBSP,
                                                         THIRTY-DAY DEADLINE
15                       Respondent.
                                                         ORDER STAYING DEADLINES IN
16                                                       SCHEDULING ORDER
17                                                       ECF No. 12
18
            Petitioner Joshua Michael Godfrey, a state prisoner without counsel, petitioned for a writ
19
     of habeas corpus under 28 U.S.C. § 2254. ECF No. 1. Before the court is petitioner’s motion to
20
     amend his petition. ECF No. 17. “A habeas petition ‘may be amended or supplemented as
21
     provided in the rules of procedure applicable to civil actions.’” Alfaro v. Johnson, 862 F.3d 1176,
22
     1183 (9th Cir. 2017) (quoting 28 U.S.C. § 2242). Because this is petitioner’s first motion to
23
     amend and we grant leave to amend once as a matter of course, we grant petitioner’s motion. See
24
     Fed. R. Civ. P. 15(a)(1). Petitioner will have thirty days to file a first amended petition. All
25
     deadlines from our January 29, 2020 scheduling order are stayed until the court has had an
26
     opportunity to review petitioner’s first amended complaint. ECF No. 12.
27

28
                                                        1
 1            The amended petition will supersede the original petition, Lacey v. Maricopa County, 693

 2   F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc); the amended petition must be complete on its face

 3   without reference to the prior, superseded petition, see E.D. Cal. Local Rule 220. Petitioner may

 4   not change the nature of his petition by adding new, unrelated claims. See George v. Smith, 507

 5   F.3d 605, 607 (7th Cir. 2007). Once an amended petition is filed, the original petition no longer

 6   serves any function. Therefore, in an amended petition, as in an original petition, petitioner must

 7   assert each claim in sufficient detail. The amended petition should be titled “First Amended

 8   Petition” and refer to the appropriate case number.

 9            Accordingly, it is hereby ordered that:

10            1. the deadlines in the court’s scheduling order, ECF No. 12, are stayed;

11            2. petitioner’s motion to amend the petition, ECF No. 17, is granted;

12            3. petitioner shall have thirty days to file a first amended petition; and

13            4. the clerk is directed to send petitioner a blank habeas corpus petition form.

14
     IT IS SO ORDERED.
15

16
     Dated:      March 18, 2020
17                                                       UNITED STATES MAGISTRATE JUDGE
18

19   No. 206.
20
21

22

23

24

25

26
27

28
                                                         2
